Citation Nr: 1644293	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for right foot cold injury residuals with chronic onychomycosis of the toenails.  

2. Entitlement to an initial disability rating in excess of 20 percent for left foot cold injury residuals with chronic onychomycosis of the toenails.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2013, the Board remanded this case for additional development.  In July 2013, the Board denied the Veteran's claims.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a May 2014 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion 2014), vacated the Board's July 2013 denial, and remanded the matter to the Board for development consistent with Joint Motion 2014.  

In October 2014, the Board remanded this case to the AOJ for development consistent with Joint Motion 2014. Upon completion of that development, the Board again denied the Veteran's claims in November 2015.  The Veteran appealed this denial to the Court, and in July 2016, the Court granted the parties' Joint Motion for Remand (Joint Motion 2016), vacated the Board's November 2015 denial, and remanded the matter to the Board for development consistent with Joint Motion 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Board issued a decision, which found that nail abnormalities were demonstrated by the evidence of record, but that arthritis associated with the Veteran's cold weather injuries was not present; accordingly, ratings in excess of 20 percent for cold injury residuals of the Veteran's bilateral feet were denied.

In May 2014, the Court remanded the appeal to the Board for development consistent with Joint Motion 2014.  Joint Motion 2014 noted that a medical opinion obtained in February 2013 was inadequate because the VA examiner failed to provide a rationale regarding why the Veteran's arthritis did not meet the definition for x-ray abnormalities as demonstrated by Diagnostic Code 7122.  The Joint Motion 2014 also noted that the February 2013 VA examination indicated that there is evidence of a hammertoe deformity of the lateral four toes, and directed that, "[o]n remand, the Board and/or the VA examiner, should address this evidence in its determination of whether a higher or separate rating is warranted."

In the November 2015 decision, the Board again denied a rating in excess of 20 percent for cold injury residuals of either of the Veteran's feet.  The Board noted a December 2014 medical opinion that stated that "the Veteran's x-ray abnormalities...are less likely than not related to his right and/or left cold injury residuals."  The Board noted that the examiner explained that that the Veteran's post-service treatment indicated mild cold injuries, and that "arthritis would not be expected with mild cold injuries."  Additionally, the examiner noted that the February 2013 x-rays demonstrated focal processes, not diffuse.  The examiner stated that "cold injuries cause diffuse findings, starting at distal toes and moving proximal... The x-rays are not consistent with diffuse findings of cold residual injuries, rather focal wear and tear disease of the feet.  Thus, the available evidence does not support arthritis caused by cold injuries." 

The November 2015 decision also noted that while the February 2013 x-ray report included findings of hammertoe, the x-ray report was not written by the VA examiner and that VA examiner specifically found that, after reviewing the record, the manifestations of the Veteran's cold injury residuals were tingling, cold sensitivity, and onychomycosis of all toenails.  The examiner also specifically denied that the Veteran had any other pertinent physical findings, complications, conditions, signs and/or symptoms resulting from a cold injury.  Based upon these results, the Board concluded that the Veteran's hammertoes were not a manifestation of his cold injury.  

In July 2016, the Court again issued an order to vacate the Board's decision and to remand the issues on appeal to the Board for development.  Joint Motion 2016 stated that "regardless of whether the x-rays showing hammertoe deformity of the lateral four toes were part of the February 2013 VA examination, remand is necessary to allow the [Board] to account for this favorable evidence of record and/or obtaining an adequate examination, as directed by the previous remand.  See Stegall v. West, 11 Vet. App. at 271."  Joint Motion 2016 indicates the Board did not adequately address the evidence of hammertoes deformity of the lateral four toes and whether a higher or separate rating is warranted" as directed by Joint Motion 2014.  Accordingly, the Board finds that a medical opinion should be obtained to determine if the Veteran has a hammer toe deformity of either of his bilateral feet, and if so, whether such a condition is due to his service-connected cold residuals of his bilateral feet.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine whether the Veteran has a hammertoe disability, and if so to determine the etiology of any present hammertoe disability.  The claims file must be made available to and reviewed by the examiner, and all appropriate testing should be conducted.

The examiner is asked to determine whether the Veteran has a hammertoe disability of either his right or left foot.  If providing a negative opinion, the examiner is asked to discuss the radiological findings of "probable hammertoe deformity of the lateral four toes" of the Veteran's right foot in his February 2013 VA examination. 

If a hammertoe disability is found for either foot, the examiner is asked to provide an opinion whether this condition is at least as likely as not (50 percent or greater probability) that the disability is due to, or otherwise a manifestation of, his cold injury residuals with chronic onychomycosis of the toenails of either of his feet.  

The examiner must provide a detailed rationale for all opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




